Title: To James Madison from James Monroe, 4 August 1807
From: Monroe, James
To: Madison, James



Dear Sir
London Augt. 4. 1807.

Mr. Biddle takes charge of a dispatch for you from me, on the subject principally of the affr. of the Chessapeake frigate.  As it is possible that he may go to Washington I take liberty to mention that he has been here some months, & while Mr. Purviance was absent very much with me.  He has much information of our affairs, and of those of this country with Europe generally, & can therefore be confer’d with to advantage on them.  He appears to me to be a very worthy & well informd young man with the best disposition.  My family desire to be remembered to Mrs. Madison.  I am, Dear Sir very truly yours

Jas. Monroe

